In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-525V
                                     Filed: August 23, 2017
                                         UNPUBLISHED


    PATRICIA RUBIO,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On April 28, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered right shoulder injuries resulting from “adverse
effects” of an influenza vaccination received on October 23, 2014. Pet. at 1. (ECF No.
1). On July 18, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. Decision, dated July 18, 2017 (ECF No. 32).

       On July 25, 2017, petitioner filed a motion for attorneys’ fees and costs. Mot. for
Attys’ Fees and Costs, dated July 25, 2017 (ECF No. 34). Petitioner requests attorneys’
fees in the amount of $15,029.50 and attorneys’ costs in the amount of $646.80. Id. at

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2. In accordance with General Order #9, petitioner's counsel represents that petitioner
incurred no out-of-pocket expenses. Thus, the total amount requested is $15,676.30.

       On August 10, 2017, respondent filed a response to petitioner’s motion. Resp. to
Mot. for Attys’ Fees and Costs (ECF No. 35). Respondent does not object to the
overall amount sought, “as it is not an unreasonable amount to have been incurred for
proceedings in this case to date.” Id. at 1. Respondent adds that his “lack of objection
to the amount sought in this case should not be construed as admission, concession, or
waiver as to the hourly rates requested, the number of hours billed, or the other litigation
related costs.” Id. Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $15,676.30 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian J. Muller.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2